 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   JUDY RONNINGEN CHURCH, as the                     No. 1:19-cv-0915-DAD-JLT
     Administrator of the Estate of Daniel
12   Church; et al.,
13                      Plaintiffs,                    ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS, DISMISSING THIS
14          v.                                         ACTION WITHOUT PREJUDICE
15   SCOTT KERNAN, Secretary of the                    (Doc. No. 5)
     California Department of Corrections and
16   Rehabilitation; et al.,
17                      Defendants.
18

19          Plaintiffs Judy Ronningnen Church, the administrator of the estate of Daniel Church, and

20   Daniel Church, Jr., by his legal guardian Cheyenne Dakota Morales, are proceeding in this civil

21   rights action pursuant to 42 U.S.C. § 1983. Plaintiffs allege that defendants are liable for civil

22   rights violations related to the death of Daniel Church, a state prisoner who died while in custody

23   at Wasco State Prison. (Doc. No. 1.) The matter was referred to a United States Magistrate

24   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

25          On November 18, 2019, the assigned magistrate judge issued findings and

26   recommendations, recommending that this action be dismissed due to plaintiffs’ failure to comply

27   with the Local Rules and the court’s orders and also due to their failure to prosecute the action.

28   (Doc. No. 5.) The findings and recommendations were served on plaintiff and contained notice
                                                       1
 1   that any objections thereto must be filed within fourteen (14) days after service of the order. (Id.

 2   at 5.) No objections have been filed and the time in which to do so has now passed.

 3          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), the court has conducted a

 4   de novo review of the case. Having carefully reviewed the entire file, the court concludes that the

 5   findings and recommendations are supported by the record and proper analysis.

 6          Accordingly:

 7          1.      The findings and recommendations issued on November 18, 2019 (Doc. No. 5) are

 8                  adopted in full;

 9          2.      This action is dismissed without prejudice; and

10          3.      The Clerk of the Court is directed to close the case.

11   IT IS SO ORDERED.
12
        Dated:     January 12, 2020
13                                                        UNITED STATES DISTRICT JUDGE

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
